___________

                                    No. 95-3459
                                    ___________

Dolores J. Clark,                         *
                                          *
              Appellant,                  *
                                          *   Appeal from the United States
     v.                                   *   District Court for the
                                          *   Southern District of Iowa.
Eagle Food Centers, Inc.,                 *
                                          *        [UNPUBLISHED]
              Appellee.                   *


                                    ___________

                     Submitted:     September 9, 1996

                           Filed:   January 9, 1997
                                    ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.


     Dolores Clark appeals from the order of the District Court1 granting
summary judgment to Eagle Foods Centers, Inc. (Eagle) in Clark's employment
discrimination action under Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e et seq. (1994), the Age Discrimination in Employment Act
(ADEA), 29 U.S.C. § 621 et seq. (1994), the Equal Pay Act, 29 U.S.C.
§ 206(d) (1994), and Iowa civil rights laws.          We affirm.


     At the time Clark filed this action in April 1994, she was
employed by Eagle as an Assistant Store Manager, a position she had
held since June 1990.         Clark complained that Eagle discriminated
against her based on her age and sex by failing to promote her to
a Store Manager position, and instead promoting younger males.            She




      1
      The Honorable Charles R. Wolle, Chief Judge, United States
District Court for the Southern District of Iowa.
also alleged Eagle's promotion practices had a disparate impact on
female employees, including Clark.        Finally, she alleged she was
compensated at a lower rate than men and younger employees who held
the same positions as she.     A few months after Clark filed this
action, she was promoted to a Store Manager position.


      The District Court granted Eagle summary judgment, concluding,
inter alia, that Clark had not presented evidence that she was
rejected for promotion to positions for which she was qualified, or
that Eagle's reasons for not promoting her were pretextual.           The
court determined Clark also had not shown disparate impact, and
that her Equal Pay Act claim was time-barred.


      We review the grant of summary judgment de novo, applying, as
did the District Court, the summary judgment standards of Federal
Rule of Civil Procedure 56(c).     See Michalski v. Bank of Am. Ariz.,
66 F.3d 993, 995 (8th Cir. 1995).


      We agree with the District Court that Clark failed to present
sufficient evidence she was rejected for promotions for which she
was qualified.    Clark proffered no evidence that her experience and
qualifications were comparable to those of the younger males
promoted to Store Manager positions.       See McDonnell Douglas Corp.
v. Green, 411 U.S. 792, 802 (1973); Bell v. Bolger, 708 F.2d 1312,
1316 (8th Cir. 1983) (to establish        prima facie case, plaintiff
must establish she is member of protected class, she sought and was
denied promotion for which she was qualified, and promotion was
given to another person of similar qualifications who is not member
of   protected   class).   Clark   also   did   not   present   sufficient
evidence to rebut Eagle's evidence that she was not selected for
promotion earlier because she needed to improve her skills and gain
greater experience.   See Hutson v. McDonnell Douglas Corp., 63 F.3d


                                   -2-
771, 776-77 (8th Cir. 1995) (if plaintiff makes prima facie case,
and defendant articulates legitimate, nondiscriminatory reason for




                               -3-
adverse    employment    action,     plaintiff     must    produce   evidence
proffered reason is pretextual).


     As for Clark's disparate impact claim, although Clark offered
evidence that more men than women held the position of Store
Manager, Clark did not identify a specific employment practice that
caused this statistical disparity; rather, she simply restated her
disparate treatment allegations that Eagle pursued intentionally
discriminatory policies against women in training and promotion
opportunities.    See Bradley v. Pizzaco of Neb., Inc., 939 F.2d 610,
612-13 (8th Cir. 1991) (in disparate impact case, plaintiff must
first make prima facie showing that specific employment practice
has disparate impact upon protected group), cert. denied, 502 U.S.
1057 (1992).


     We agree with the District Court that Clark's Equal Pay Act
claim is time-barred.         Although Clark claimed she was paid less
than her male peers when she was promoted to Assistant Store
Manager in     June   1990,   she   acknowledged    that   she   received   an
increase in her weekly rate of pay in February 1991, and she did
not allege she received unequal pay checks within two years of
filing her April 7, 1994 complaint.        See 29 U.S.C. § 255(a) (1994)
(Equal Pay Act provides two-year limitations period from filing of
complaint or     three-year limitations period if willful violation
proven).


     For the foregoing reasons, the judgment of the District Court
is affirmed.




                                     -4-
A true copy.


     Attest:


        CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                         -5-